DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Response filed 27 July 2021 has been entered.  Claims 1 – 16 and 21 – 24 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams-Hartman (US 2004/0182738 A1).
	Regarding claim 1, Williams-Hartman discloses a multi-layer product (“blister card package”, e.g. “blister strip” 100: e.g. Fig. 1 – 12; ¶¶ [0033] – [0102]) comprising: a first layer having pre-formed lines of separation defining one or more first portions (“front card” 201 having “perforated cuts” defining “panels” 203: e.g. Fig. 2, 4 – 8; ¶¶ [0038], [0058], [0062], [0063], [0076] – [0080], [0088] – [0093], [0096], [0097], [0099], [0102]); a second layer having pre-formed lines of separation defining one or more second portions (“rear card” 301 having “perforated cuts” 302: e.g. Fig. 3A – 3C, 4, 5, 7; ¶¶ [0038], [0059] – [0063], [0076], [0080] – [0084], [0087] – [0094], [0096] – [0099]); and an adhesive layer between the first and second layers (“heat-activated adhesive”: e.g. ¶¶ [0078], [0080], [0084], [0085], [0090], [0091]); wherein a release layer is provided between the second layer and the adhesive layer (“release coating” 304: e.g. Fig. 3A, 3C; ¶¶ [0061], [0081] – [0086], [0090], [0096]); and wherein at least part of each second portion is fixedly secured to a respective one of the one or more first portions at one or more securing 201 to the “rear card” 301 where the “release coating” 304 is not present: e.g. ¶ [0090]). 
	Regarding claim 2, in addition to the limitations of claim 1, Williams-Hartman discloses the first and second portions are fixedly secured by welding at the one or more securing locations (sealed with heat and pressure: e.g. ¶¶ [0034], [0089]).  
	Regarding claim 3, in addition to the limitations of claim 1, Williams-Hartman discloses the release layer is absent, modified or coated at the one or more securing locations so that the first and second portions are fixedly secured by the adhesive layer (e.g. Fig. 3A, 3C; ¶¶ [0081] – [0086], [0090]).  
	Regarding claim 4, in addition to the limitations of claim 1, Williams-Hartman discloses each pre-formed line of separation in the first layer is, e.g. a pre-perforated tear line (“rear card” 301 having “perforated cuts” 302: e.g. Fig. 3A – 3C, 4, 5, 7; ¶¶ [0038], [0059] – [0063], [0076], [0080] – [0084], [0087] – [0094], [0096] – [0099]).
	Regarding claim 5, in addition to the limitations of claim 1, Williams-Hartman discloses each pre-formed line of separation in the second layer is formed by, e.g. a pre-perforated tear line (“rear card” 301 having “perforated cuts” 302: e.g. Fig. 3A – 3C, 4, 5, 7; ¶¶ [0038], [0059] – [0063], [0076], [0080] – [0084], [0087] – [0094], [0096] – [0099]).
	Regarding claim 6, in addition to the limitations of claim 1, Williams-Hartman discloses the first layer is, e.g. a paper sheet (“paperboard”: e.g. ¶¶ [0078], [0092]).  
	Regarding claim 7, in addition to the limitations of claim 1, Williams-Hartman discloses the second layer is, e.g., a paper sheet (e.g. ¶¶ [0080], [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 16 and 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott (US 2013/0299499 A1) in view of Williams-Hartman.
	Regarding claim 1, Elliott discloses a multi-layer product (“seal”, e.g. “seal” 10: e.g. Fig. 1 – 5; ¶¶ [0013] – [0066]) comprising: a first layer having pre-formed lines of separation defining one or more first portions (“cover film” having “pre-formed lines of separation defining a removable portion”, e.g. “cover film” 12 having “perforations” 18, 18a, “cut lines”, or “score lines”: e.g. Fig. 2 – 5; ¶¶ [0013] – [0027], [0036] – [0040], [0043] – [0045], [0049] – [0054], [0058], [0061] – [0064]); a second layer having pre-formed lines of separation defining one or more second portions (“barrier film” having “pre-formed lines of separation defining the periphery of a barrier patch per removable portion”, e.g. “barrier film” 20 having “perforations” 24: e.g. Fig. 2 – 5; ¶¶ [0013] – [0016], [0021], [0023] – [0026], [0028] – [0030], [0032] – [0035], [0040], [0044], [0045], [0049], [0052] – [0054], [0057] – [0059], [0061] – [0063]); and an adhesive layer between the first and second layers (“layer of peelable adhesive”, “layer of peelable adhesive” 30: e.g. Fig. 2 – 5; ¶¶ [0013], [0014], [0020], [0024], [0029], [0040], [0052], [0054], [0062]); and wherein at least part of each second portion is fixedly secured to a respective one of the one or more first portions at one or more securing locations (e.g. Fig. 2 – 5; ¶¶ [0013], [0040], [0045], [0054]).  
	Although Elliott is not specific as to the multi-layer product comprising a release layer between the second layer and the adhesive layer, this feature would have been obvious in view of Williams-Hartman.
	Williams-Hartman discloses a multi-layer product (“blister card package”, e.g. “blister strip” 100: e.g. Fig. 1 – 12; ¶¶ [0033] – [0102]) comprising: a first layer having pre-formed lines of separation defining one or more first portions (“front card” 201 having “perforated cuts” defining “panels” 203: e.g. Fig. 2, 4 – 301 having “perforated cuts” 302: e.g. Fig. 3A – 3C, 4, 5, 7; ¶¶ [0038], [0059] – [0063], [0076], [0080] – [0084], [0087] – [0094], [0096] – [0099]); and an adhesive layer between the first and second layers (“heat-activated adhesive”: e.g. ¶¶ [0078], [0080], [0084], [0085], [0090], [0091]); wherein a release layer is provided between the second layer and the adhesive layer (“release coating” 304: e.g. Fig. 3A, 3C; ¶¶ [0061], [0081] – [0086], [0090], [0096]); and wherein at least part of each second portion is fixedly secured to a respective one of the one or more first portions at one or more securing locations (the “heat-activated adhesive” fixedly secures the “front card” 201 to the “rear card” 301 where the “release coating” 304 is not present: e.g. ¶ [0090]).
	Williams-Hartman discloses the release layer is useful for providing clean tearing of the pre-formed lines of separation, particularly in comparison to similar structures free of a release coating, and thus provide easy dispensing of products such as capsules (e.g. ¶¶ [0039], [0083], [0086]).
	Elliott desires the barrier film to be releasably secured to the cover film via the adhesive layer (e.g. ¶¶ [0013], [0040]).  Although Elliott is not specific as to the manner in which the releasability is provided, Elliott does not restrict the manner to any particular one.  Furthermore, among other uses, Elliott’s multi-layer product is used to store capsules for dispensing (e.g. ¶¶ [0013], [0055]).
	Therefore, in order to facilitate dispensing of a capsule, it would have been obvious to modify Elliott’s multi-layer product to comprise a release layer between the second layer and the adhesive layer as Williams-Hartman suggests.
	Regarding claim 2, in addition to the limitations of claim 1, Elliott discloses the first and second portions are fixedly secured by welding at the one or more securing locations (as a result of heat sealing: e.g. ¶¶ [0033], [0034]).  
	Regarding claim 3, in addition to the limitations of claim 1, the release layer Williams-Hartman suggests for modifying Elliott’s multi-layer product is absent, modified or coated at the one or more securing locations so that the first and second portions are fixedly secured by the adhesive layer (e.g. Fig. 3A, 3C; ¶¶ [0081] – [0086], [0090]).  
Regarding claim 4, in addition to the limitations of claim 1, Elliott discloses each pre-formed line of separation in the first layer is formed by a pre-scored or pre-perforated tear line, a cut line, or a combination thereof (e.g. ¶¶ [0016], [0017], [0019], [0051], [0053], [0054], [0061], [0063]).  
	Regarding claim 5, in addition to the limitations of claim 1, Elliott discloses each pre-formed line of separation in the second layer is formed by a pre-scored or pre-perforated tear line, a cut line, or a combination thereof (e.g. ¶¶ [0016], [0017], [0019], [0051], [0053], [0054], [0061], [0063]).  
	Regarding claim 6, in addition to the limitations of claim 1, Elliott discloses the first layer is a metal foil, a metallized polymeric film or paper sheet, a plastics film of single or multiple layer construction, or any combination thereof (e.g. ¶ [0027]).  
	Regarding claim 7, in addition to the limitations of claim 1, Elliott discloses the second layer is a metal foil, a metallized polymeric film or paper sheet, a plastics film of single or multiple layer construction, or any combination thereof (e.g. ¶ [0027]).  
	Regarding claim 8, in addition to the limitations of claim 1, Elliott discloses the adhesive layer comprises a layer of peelable adhesive (“layer of peelable adhesive”, “layer of peelable adhesive” 30: e.g. Fig. 2 – 5; ¶¶ [0013], [0014], [0020], [0024], [0029], [0040], [0052], [0054], [0062]).
	In view of the modifications Williams-Hartman suggests to provide a release layer between the second layer and the adhesive layer, it is observed the second layer further comprises a majority, wherein the layer of peelable adhesive more strongly adheres to the first layer than to the majority, as would result from the release layer preventing adhesion.  Furthermore, in view of Williams-Hartman’s description of facilitating tearing at the pre-formed lines of separation, it is observed the multi-layer product is configured such that the majority can be peeled away from the layer of peelable adhesive while leaving the one or more second portions adhered to the layer of peelable adhesive to form a seal configured to be adhered to a tray to form a container for storing and dispensing consumer products. 
	Regarding claim 9, Elliott discloses a seal for sealing a container for storing and dispensing consumer products (“seal”, e.g. “seal” 10: e.g. Fig. 1 – 5; ¶¶ [0013] – [0066]), the seal comprising: a cover film having an underside and pre-formed lines of separation defining one or more releasable portions (“cover film” having “pre-formed lines of separation defining a removable portion”, e.g. “cover film” 12 having “perforations” 18, 18a, “cut lines”, or “score lines”: e.g. Fig. 2 – 5; ¶¶ [0013] – [0027], [0036] – 30: e.g. Fig. 2 – 5; ¶¶ [0013], [0014], [0020], [0024], [0029], [0040], [0052], [0054], [0062]); and a barrier film secured to the cover film by the layer of peelable adhesive, the barrier comprising one or more barrier patches including a barrier patch per releasable portion (“barrier film” having “pre-formed lines of separation defining the periphery of a barrier patch per removable portion”, e.g. “barrier film” 20 having “perforations” 24 defining “barrier patches” 26: e.g. Fig. 2 – 5; ¶¶ [0013] – [0016], [0021], [0023] – [0026], [0028] – [0030], [0032] – [0035], [0040], [0044], [0045], [0049], [0052] – [0054], [0057] – [0059], [0061] – [0063]); and wherein at least part of each barrier patch is fixedly secured to a respective one of the one or more releasable portions at one or more securing locations (e.g. ¶¶ [0019], [0020], [0040], [0063]).  
	Although Elliott is not specific as to the multi-layer product comprising a release layer between the barrier film and the layer of peelable adhesive, this feature would have been obvious in view of Williams-Hartman.
	Williams-Hartman discloses a multi-layer product (“blister card package”, e.g. “blister strip” 100: e.g. Fig. 1 – 12; ¶¶ [0033] – [0102]) comprising: a first layer having pre-formed lines of separation defining one or more first portions (“front card” 201 having “perforated cuts” defining “panels” 203: e.g. Fig. 2, 4 – 8; ¶¶ [0038], [0058], [0062], [0063], [0076] – [0080], [0088] – [0093], [0096], [0097], [0099], [0102]); a second layer having pre-formed lines of separation defining one or more second portions (“rear card” 301 having “perforated cuts” 302: e.g. Fig. 3A – 3C, 4, 5, 7; ¶¶ [0038], [0059] – [0063], [0076], [0080] – [0084], [0087] – [0094], [0096] – [0099]); and an adhesive layer between the first and second layers (“heat-activated adhesive”: e.g. ¶¶ [0078], [0080], [0084], [0085], [0090], [0091]); wherein a release layer is provided between the second layer and the adhesive layer (“release coating” 304: e.g. Fig. 3A, 3C; ¶¶ [0061], [0081] – [0086], [0090], [0096]); and wherein at least part of each second portion is fixedly secured to a respective one of the one or more first portions at one or more securing locations (the “heat-activated adhesive” fixedly secures the “front card” 201 to the “rear card” 301 where the “release coating” 304 is not present: e.g. ¶ [0090]).

	Elliott desires the barrier film to be releasably secured to the cover film via the adhesive layer (e.g. ¶¶ [0013], [0040]).  Although Elliott is not specific as to the manner in which the releasability is provided, Elliott does not restrict the manner to any particular one.  Furthermore, among other uses, Elliott’s multi-layer product is used to store capsules for dispensing (e.g. ¶¶ [0013], [0055]).
	Therefore, in order to facilitate dispensing of a capsule, it would have been obvious to modify Elliott’s seal to comprise a release layer between the barrier film and the layer of peelable adhesive as Williams-Hartman suggests.
	Regarding claim 10, in addition to the limitations of claim 9, Elliott discloses each barrier patch is fixedly secured to the associated releasable portion by welding at the one or more securing locations (as a result of heat sealing: e.g. ¶¶ [0033], [0034]).  
	Regarding claim 11, in addition to the limitations of claim 9, the release layer Williams-Hartman suggests for modifying Elliott’s multi-layer product is absent, modified or coated at the one or more securing locations so that the first and second portions are fixedly secured by the layer of peelable adhesive (e.g. Fig. 3A, 3C; ¶¶ [0081] – [0086], [0090]). 
	Regarding claim 12, in addition to the limitations of claim 9, Elliott discloses each releasable portion of the cover film includes a tab (“lug portion”, e.g. “lug portion” 19: e.g. ¶¶ [0021], [0039], [0051], [0053]).  
	Regarding claim 13, in addition to the limitations of claim 12, Elliott discloses the tab is part of each releasable portion (e.g. ¶ [0021]).  
	Regarding claim 14, in addition to the limitations of claim 12, Elliott discloses the tab is fixedly adhered or laminated to each releasable portion (e.g. ¶ [0021]).  
	Regarding claim 15, Elliott discloses a container for storing and dispensing consumer products (“container” for storing and dispensing “capsules” 103 or equivalent products: e.g. Fig. 1 – 5; ¶¶ [0013] – [0066]), comprising: a tray having a generally planar top surface into which has been formed one or more discrete cavities for receiving the consumer products (“tray”, e.g. “tray” 1: e.g. Fig. 1; ¶¶ [0013] – [0015], 10: e.g. Fig. 1 – 5; ¶¶ [0013] – [0066]), wherein the cover film is secured to the generally planar top surface of the tray by the layer of peelable adhesive to seal the one or more cavities to retain the consumer products in the one or more cavities (e.g. ¶¶ [0014], [0029], [0062]), the pre-formed lines of separation defining a releasable portion per cavity (“removable portion”: e.g. ¶¶ [0013], [0016] – [0021], [0023], [0024], [0026], [0034], [0036] – [0040]).
	The modifications to the seal as discussed in the 35 U.S.C. 103 rejection of claim 9 in view of Williams-Hartman similarly apply to claim 15.
	Regarding claim 16, in addition to the limitations of claim 15, Elliott discloses each barrier patch is fixedly secured to the associated releasable portion by welding at a plurality of securing locations (as a result of heat sealing: e.g. ¶¶ [0033], [0034]).  
	Regarding claim 21, in addition to the limitations of claim 15, Elliot discloses the one or more discrete cavities comprises a plurality of discrete cavities, the one or more releasable portions comprises a plurality of releasable portions, and the one or more barrier patches comprises a plurality of barrier patches (e.g. Fig. 1 – 5; ¶¶ [0048], [0051], [0053]).
	Regarding claim 22, in addition to the limitations of claim 22, in view of the modifications Williams-Hartman suggests to provide a release layer between the barrier film and the layer of peelable adhesive, it is observed the barrier film further comprises a majority, the barrier film majority having been peeled away from the layer of peelable adhesive leaving the one or more barrier patches adhered to the layer of peelable adhesive, as would result from the release layer preventing adhesion.  
	Regarding claim 23, in addition to the limitations of claim 9, Elliott discloses the barrier film further comprises a barrier film majority including lines of separation that surround the periphery of each barrier patch (e.g. Fig. 1 – 5).  
	Regarding claim 24, in addition to the limitations of claim 23, Elliott discloses the barrier film majority is adhered to the layer of peelable adhesive (e.g. Fig. 1 – 5; ¶¶ [0024], [0040], [0052], [0062]).   

Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive.
	Applicant asserts Williams-Hartman, alone or in combination with Elliott, fail to describe the multi-layer product or the seals in the claims, in particular with respect to the limitation wherein at least a part of each second portion is fixedly secured to a respective one of the one or more first portions at one or more securing locations.
	However, the examiner observes Applicant’s assertions are based on a narrow interpretation of the phrase “fixedly secured”.  More specifically, Applicant asserts the phrase “fixedly secured” is defined such that respective portions are “fixedly secured to the extent that they cannot be fully released from each other without physically tearing them apart.  Put another way, they are preferably fixedly secured to the extent that they will not be easily released during normal usage of the multi-layer product and a deliberate attempt will normally need to be made in order to separate them completely.”  See ¶ [0018] of the instant specification.  Applicant therefore concludes a presence of a release layer as Williams-Hartman discloses prevents the claimed fixedly secured portions since such a release layer allows the portions to separate with ease.
	“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP § 2111.01, II.  
	In the case of the phrase “fixedly secured”, the examiner finds the portions of Applicant’s specification highlighted to define this phrase, e.g. ¶ [0018], are based on a preference rather than any particular requirement.  Therefore, Applicant’s interpretation of the phrase “fixedly secured” is narrower than the instant specification permits.  Moreover, it is the examiner’s current understanding that Applicant’s arguments rely on a particular relative positions of the securing locations, the pre-formed lines of separation of the first and second layers, and the release layer which is narrower than the claims as written currently encompass.  Notably, it is the examiner’s understanding that Applicant’s arguments rely on the securing locations being at the lines of separation, but such a feature is not required of the claims.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ETHAN A. UTT/Examiner, Art Unit 1783        


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783